DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: top face 300, a bottom face, 302, and first and second side faces 304, 306 as seen in paragraph [0017].  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities: in line 3, the claim should be amended “substantially within the front open end of the housing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the plurality of flanges of the rear plate” and “the plurality of flanges of the front plate” in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, the claim has been interpreted as depending from claim 6, which does recite a plurality of flanges of the rear plate and a plurality of flanges of the front plate.
Claim 17 recites “disposing a second coupler through a front plate bore of said second battery module, a housing bore through the rectangular housing of the second battery module, a housing bore through the rectangular housing of the second battery module, and a front plate bore of said second battery module to secure the second and second battery module together” in the last 4 lines. However, it is unclear how the second coupler is intended to couple the second battery module to the same second battery module. If the limitation is to intended to be similar to paragraph before this limitation (i.e. a limitation of a first coupler coupling the first and second battery module togethers) and be construed for the same purpose of coupling the first and second battery modules together, then the first three underlined recitations of “second” above should be changed to “first”. For the purpose of this office action, the limitation has been interpreted as coupling the first and second battery modules together.
Claims 18-20 are rejected for being dependent thereon.
Claim 19 recites the limitation “disposing a fourth coupler through a front bore plate…and the base to secure said at least one of the first battery module and the second battery module together with the at least one of the first and second battery modules” in lines 24-28. However, the paragraph appears to be securing a base to at least first or second battery modules (as seen in lines 21-23), but instead is for securing the first or second battery modules to each other or themselves. It is suggested to amend to “together with the base 
Claim 19 recites the limitation “disposing a fourth coupler through a front bore plate…and the distribution unit to secure said at least one of the first battery module and the second battery module together with the at least one of the first and second battery modules” in lines 36-40. However, the paragraph appears to be securing a distribution unit to at least first or second battery modules (as seen in lines 33-35), but instead is for securing the first or second battery modules to each other or themselves. It is suggested to amend to “together with the distribution unit 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from itself, and therefore is an improper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of this office action, the claim has been interpreted as depending from claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-6, 9-11, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ido et al. (US 6,326,103) in view of Olofsson (US 2019/0259993).
Regarding claim 1, Ido discloses a modular system for accommodating batteries therein (abstract). The modular system 20 includes a top plate 21 (top face), bottom plate 22 (bottom face), left and right side plates 23 and 24 (first side face and second side face) and supporting columns 27 (C7/L20-26). Therefore there is a front open end and a rear opened end (towards the front and back) (see Fig 1-2). The top and bottom plates have apertures 35 (housing bores) and the side plates have connecting apertures 39 (housing bores) (see Fig 2); therefore the top face and bottom face have housing bores extending perpendicular therethrough proximal to the front open end and rear open end, and the first and second side faces have housing bores proximal the front end and the rear open end. Batteries 1 are arranged within the modular system (see Fig 1).
Ido does not explicitly disclose a rear plate closing the rear open of the housing including a plurality of rear plate pores in axial alignment with the plurality of housing bores proximal the rear open end of the housing; a front plate closing the front open end including a positive terminal and negative terminal electrically connected to the battery, the front plate including a plurality of bores proximal the front open end of the housing.
Olofsson discloses an arrangement 100 for assembling batteries 10 into a battery module 200 (abstract). The batteries are arranged between a base plate 110 and a cover plate 130  ([0036], Fig 1). The cover plate 130 includes joining flanges 141 that extend perpendicular from the long sides of the cover plate 130, and said joining flanges 141 comprise openings 142 for connecting the battery module with an identical battery module ([0051], Figs 9 and 11). The cover plate further has openings 133, 134 for terminals 14, 15 of the batteries ([0054], Fig 9). The base plate 110 includes locking body seats 117 having a recess 119 that enables connections ([0046], Figs 6-7). The base plate further has openings 122 arranged on sides of its flange 120 for joining to additional battery modules ([0048], Figs 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cover plate (including a flange with openings, and electrical connections) and a base plate (including body seats, recesses, and openings in its flange) as taught by Olofsson with the modular system of Ido for the purpose of securing and supporting the batteries within the modular system and enabling further connection with additional modular units. Because the batteries are encased in a top plate, bottom plate, left and right side plates, and a cover plate and bottom plate, the batteries are sealed within the housing.
As the base plate and cover plate have openings in their respective flanges (Fig 9, 11, [0051], [0054]), as combined with Ido, the flanges and openings remain, and therefore it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or add connecting apertures to the side plates to align with the openings in the flanges such that rear plate bores (recesses in the base plate) and top plate bores (recesses in the cover plate) are in axial alignment with the housing bores proximal to the rear open end and front open end of the housing.
Regarding claims 3-4, modified Ido discloses all of the claim limitations as set forth above. Olofsson teaches that the cover plate has flanges 141 and the base plate has flanges 120 that are adjacent the respective rear or front open end ([0048], [0051], Figs 6-7 and 9). Further, the cover plate and base plate are disposed substantially within the rear or front open end of the housing because the cover plate and base plate are the same size as the batteries.
Regarding claim 5, modified Ido discloses all of the claim limitations as set forth above. Olofsson teaches that the cover plate has flanges 141 with openings 142 and the base plate has flanges 120 with openings 122 wherein the openings extend through the flange, the cover plate and base plate are adjacent the respective rear or front open end ([0048], [0051], Figs 6-7 and 9).
Regarding claim 6, modified Ido discloses all of the claim limitations as set forth above. Olofsson teaches that the cover plate has flanges 141 with openings 142 and the base plate has flanges 120 with openings 122 wherein the openings extend through the flange, the cover plate and base plate are adjacent the respective rear or front open end ([0048], [0051], Figs 6-7 and 9).
Regarding claim 9, modified Ido discloses all of the claim limitations as set forth above. Because Olofsson has the cover plate and base plate as meeting predetermined size and structure requirements ([0036]), it is considered that the cover plate and base plate meet the structural limitations of a molded structure because of the plates are of a predetermined shape and size. Further, the cover plate is in contact with electrically conductive sheets 136 ([0055], Fig 10), and therefore the cover plate has to be made of an insulative material, which would include a molded (resin) structure.
Regarding claim 10, Ido discloses a modular system for accommodating batteries therein (abstract), wherein the multiple modular system 20 can be stacked and connected (Fig 7-8, C9/L20-35); therefore a battery pack including a plurality of battery modules. The modular system 20 includes a top plate 21 (top face), bottom plate 22 (bottom face), left and right side plates 23 and 24 (first side face and second side face) and supporting columns 27 (C7/L20-26). Therefore there is a front open end and a rear opened end (towards the front and back) (see Fig 1-2). The top and bottom plates have apertures 35 (housing bores) and the side plates have connecting apertures 39 (housing bores) (see Fig 2); therefore the top face and bottom face have housing bores extending perpendicular therethrough proximal to the front open end and rear open end, and the first and second side faces have housing bores proximal the front end and the rear open end. Batteries 1 are arranged within the modular system (see Fig 1).
Ido does not explicitly disclose a rear plate closing the rear open of the housing including a plurality of rear plate pores in axial alignment with the plurality of housing bores proximal the rear open end of the housing; a front plate closing the front open end including a positive terminal and negative terminal electrically connected to the battery, the front plate including a plurality of bores proximal the front open end of the housing.
Olofsson discloses an arrangement 100 for assembling batteries 10 into a battery module 200 (abstract). The batteries are arranged between a base plate 110 and a cover plate 130  ([0036], Fig 1). The cover plate 130 includes joining flanges 141 that extend perpendicular from the long sides of the cover plate 130, and said joining flanges 141 comprise openings 142 for connecting the battery module with an identical battery module ([0051], Figs 9 and 11). The cover plate further has openings 133, 134 for terminals 14, 15 of the batteries ([0054], Fig 9). The base plate 110 includes locking body seats 117 having a recess 119 that enables connections ([0046], Figs 6-7). The base plate further has openings 122 arranged on sides of its flange 120 for joining to additional battery modules ([0048], Figs 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cover plate (including a flange with openings, and electrical connections) and a base plate (including body seats, recesses, and openings in its flange) as taught by Olofsson with the modular system of Ido for the purpose of securing and supporting the batteries within the modular system and enabling further connection with additional modular units. Because the batteries are encased in a top plate, bottom plate, left and right side plates, and a cover plate and bottom plate, the batteries are sealed within the housing.
As the base plate and cover plate have openings in their respective flanges (Fig 9, 11, [0051], [0054]), as combined with Ido, the flanges and openings remain, and therefore it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or add connecting apertures to the side plates to align with the openings in the flanges such that rear plate bores (recesses in the base plate) and top plate bores (recesses in the cover plate) are in axial alignment with the housing bores proximal to the rear open end and front open end of the housing.
With regards to the limitations of “at least two couplers securing together at least a first said battery and a second said battery module, at least a first of said couplers being disposed through at least one of the plurality of rear plate bores in an axial alignment direction with at least one of the plurality of housing bores proximal the rear open end of the housing, and at least a second of said couplers being disposed through at least one of the plurality of front plate bores in axial alignment with at least one of the plurality of housing bores proximal the front open ed of the housing”, Ido teaches inserting bolts 41 into the apertures of the top plate 21 and the bottom plate 22 and the connecting apertures 39 of the side plates 23 and 24 and clamps the bolts 41 with nuts 42, in order to join two modular systems 20 with each other (C9/L24-35, see Fig 8), and Olofsson teaches connecting modules using the openings in the cover plate and bottom plate to connect with another battery module ([0051], [0048]). Therefore, the combination suggests inserting couplers (bolts) in the plate bores proximal to the rear open end and front open end of the housing in an axial alignment.
Regarding claim 11, modified Ido discloses all of the claim limitations as set forth above. Ido further teaches connectors 43 (electrical couplers) that electrically couple the terminals of a first battery module and a second battery module (Fig 7).
Regarding claim 17, Ido discloses a modular system for accommodating batteries therein (abstract), wherein the multiple modular system 20 can be stacked and connected (Fig 7-8, C9/L20-35); therefore a method of constructing a battery pack comprising a providing a plurality of battery modules. The modular system 20 includes a top plate 21 (top face), bottom plate 22 (bottom face), left and right side plates 23 and 24 (first side face and second side face) and supporting columns 27 (C7/L20-26). Therefore there is a front open end and a rear opened end (towards the front and back) (see Fig 1-2). The top and bottom plates have apertures 35 (housing bores) and the side plates have connecting apertures 39 (housing bores) (see Fig 2); therefore the top face and bottom face have housing bores extending perpendicular therethrough proximal to the front open end and rear open end, and the first and second side faces have housing bores proximal the front end and the rear open end. Batteries 1 are arranged within the modular system (see Fig 1).
Ido does not explicitly disclose a rear plate closing the rear open of the housing including a plurality of rear plate pores in axial alignment with the plurality of housing bores proximal the rear open end of the housing; a front plate closing the front open end including a positive terminal and negative terminal electrically connected to the battery, the front plate including a plurality of bores proximal the front open end of the housing.
Olofsson discloses an arrangement 100 for assembling batteries 10 into a battery module 200 (abstract). The batteries are arranged between a base plate 110 and a cover plate 130  ([0036], Fig 1). The cover plate 130 includes joining flanges 141 that extend perpendicular from the long sides of the cover plate 130, and said joining flanges 141 comprise openings 142 for connecting the battery module with an identical battery module ([0051], Figs 9 and 11). The cover plate further has openings 133, 134 for terminals 14, 15 of the batteries ([0054], Fig 9). The base plate 110 includes locking body seats 117 having a recess 119 that enables connections ([0046], Figs 6-7). The base plate further has openings 122 arranged on sides of its flange 120 for joining to additional battery modules ([0048], Figs 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cover plate (including a flange with openings, and electrical connections) and a base plate (including body seats, recesses, and openings in its flange) as taught by Olofsson with the modular system of Ido for the purpose of securing and supporting the batteries within the modular system and enabling further connection with additional modular units. Because the batteries are encased in a top plate, bottom plate, left and right side plates, and a cover plate and bottom plate, the batteries are sealed within the housing.
As the base plate and cover plate have openings in their respective flanges (Fig 9, 11, [0051], [0054]), as combined with Ido, the flanges and openings remain, and therefore it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or add connecting apertures to the side plates to align with the openings in the flanges such that rear plate bores (recesses in the base plate) and top plate bores (recesses in the cover plate) are in axial alignment with the housing bores proximal to the rear open end and front open end of the housing.
With regards to the limitations of “disposing a rectangular housing of a first battery module of said plurality of battery modules adjacent a rectangular housing of a second battery module of said plurality of battery modules; disposing a first coupler through a rear plate bore of said first battery module, a housing bore through the rectangular housing of the first battery module, a housing bore through the rectangular housing of the second battery module, a rear plate bore of said second battery module to secure the first and second battery module together; and disposing a second coupler through a front plate bore of said second battery module, a housing bore through the rectangular housing of the second battery module, a housing bore through the rectangular housing of the second battery module, and a front plate bore of said second battery module to secure the first and second battery module together”, Ido teaches inserting bolts 41 into the apertures of the top plate 21 and the bottom plate 22 and the connecting apertures 39 of the side plates 23 and 24 and clamps the bolts 41 with nuts 42, in order to join two modular systems 20 with each other (C9/L24-35, see Fig 8), and Olofsson teaches connecting modules using the openings in the cover plate and bottom plate to connect with another battery module ([0051], [0048]). Therefore, the combination suggests inserting couplers (bolts) in through rear and front plate bores of the first and second battery module to secure the modules together.
Regarding claim 20, modified Ido discloses all of the claim limitations as set forth above. Ido further teaches connectors 43 (electrical couplers) that electrically couple the terminals the battery modules (Fig 7).

Claim(s) 2, 7-8, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ido et al. (US 6,326,103) in view of Olofsson (US 2019/0259993), as applied to claim 1, 6, 10, or 17 above, and further in view of Noh et al. (US 2013/0288094).
Regarding claims 2 and 7, modified Ido discloses all of the claim limitations as set forth above. While Ido teaches apertures 35/39, and Olofsson teaches openings 122/142 on the cover and base plates, modified Ido does not explicitly disclose (claim 2) wherein at least one of the rear plate and the front plate include a plurality of coupling bosses, the plurality of coupling bosses including at least one of the plurality of rear plate bores and the plurality of front plate bores, or (claim 7)  wherein the plurality of flanges of rear plate include a plurality of bosses, the plurality of rear plate bores extending through the plurality of bosses of the rear plate, and the plurality of flanges of the front plate include a plurality of bosses, the plurality of front plate bores extending through the plurality of bosses of the front plate.
Noh discloses a battery pack including a plurality of battery cells aligned between a first and second end plates 150, and two side plates 140 (abstract). The end plates have flanges 152 that coupled with the side plate via screw coupling ([0048]-[0049], Fig 1). The side plates also comprise boss members 145 for coupling other members ([0078]). As seen In Figure 1, the end plates also comprise boss members. A screw member passing through a coupling hole of mounted unit in order to be coupled with the boss member 145 ([0079]).  That is, Noh teaches the boss members as cooperating with a screw, and is therefore threaded.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use boss members for coupling as taught by Noh as the apertures or openings of modified Ido for the purpose of eliminating the need for a matching nut to the screw.
Regarding claims 8 and 15, modified Ido discloses all of the claim limitations as set forth above. While Ido teaches apertures 35/39, and Olofsson teaches openings 122/142 on the cover and base plates, modified Ido does not explicitly disclose wherein at least a portion of the rear plate bore are internally threaded, and at least a portion of the front plate bores are internally threaded.
Noh discloses a battery pack including a plurality of battery cells aligned between a first and second end plates 150, and two side plates 140 (abstract). The end plates have flanges 152 that coupled with the side plate via screw coupling ([0048]-[0049], Fig 1). The side plates also comprise boss members 145 for coupling other members ([0078]). As seen In Figure 1, the end plates also comprise boss members. A screw member passing through a coupling hole of mounted unit in order to be coupled with the boss member 145 ([0079]).  That is, Noh teaches the boss members as cooperating with a screw, and is therefore threaded.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use at least a portion of boss members for coupling (which are internally threaded) as taught by Noh as the apertures or openings of the rear or front plate bores of modified Ido for the purpose of eliminating the need for a matching nut to the screw.
Regarding 16, modified Ido discloses all of the claim limitations as set forth above. With regards to the limitation of “wherein at least a portion of the rear plate bores are not internally threaded, and at least a portion of the front plate bores are not internally threaded”, Noh teaches using boss members 145 in combination with screws and nuts ([0079], [0081], Fig 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a portion of bores which are not internally threaded [along with a portion that are internally threaded], and at least a portion of the front plate bores are  not internally threaded [along with a portion that are internally threaded] because Noh teaches both boss members (threaded) and openings (not treaded) for coupling the module together.
Regarding claim 18, modified Ido discloses all of the claim limitations as set forth above. While Ido teaching inserting bolts 41 into the apertures of the top plate 21 and the bottom plate 22 and the connecting apertures 39 of the side plates 23 and 24 and clamps the bolts 41 with nuts 42, in order to join two modular systems 20 with each other (C9/L24-35, see Fig 8), and Olofsson teaches connecting modules using the openings in the cover plate and bottom plate to connect with another battery module ([0051], [0048]), and therefore disposing a first and second coupler through an unthreaded rear plate bore and a housing bore through the rectangular housing of the first/second battery module, and a housing bore through the rectangular housing of the second battery module, modified Ido does not explicitly disclose wherein the first coupler and second coupler is coupled through a threaded rear plate bore.
Noh discloses a battery pack including a plurality of battery cells aligned between a first and second end plates 150, and two side plates 140 (abstract). The end plates have flanges 152 that coupled with the side plate via screw coupling ([0048]-[0049], Fig 1). The side plates also comprise boss members 145 for coupling other members ([0078]). As seen In Figure 1, the end plates also comprise boss members. A screw member passing through a coupling hole of mounted unit in order to be coupled with the boss member 145 ([0079]).  That is, Noh teaches the boss members as cooperating with a screw, and is therefore threaded.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use boss members for coupling (which are threaded) as taught by Noh as the apertures or openings of the rear or front plate bores of modified Ido for the purpose of eliminating the need for a matching nut to the screw.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ido et al. (US 6,326,103) in view of Olofsson (US 2019/0259993), as applied to claim 10 above, and further in view of Miller (US 5,140,744).
Regarding claim 12, modified Ido discloses all of the claim limitations as set forth above. While Ido teaches a modular system 20, modified Ido does not explicitly disclose the battery pack further including a base, the at least a first said battery module being secured with the base.
Miller teaches a multicell storage battery by using standardized multicell modules (abstract). Modules 12a,b,c, and d are stacked with a base 24 bolted underneath them (Fig 1, C6/L29-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the base bolted to the bottom of the battery modules as taught by Miller with the battery modules of Ido for the purpose of supporting the battery modules.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ido et al. (US 6,326,103) in view of Olofsson (US 2019/0259993), as applied to claim 10 above, and further in view of Bator, Jr. et al. (US 6,482,541).
Regarding claim 13, modified Ido discloses all of the claim limitations as set forth above. However, Ido does not explicitly disclose a distribution unit, the distribution unit being secured with at least one of the plurality of battery modules.
Bator teaches a frame assembly for receiving and supporting batteries in at least one row (abstract). At the topmost front 160 and rear supports 162 are a plurality of spaced apart bolt holes 169 extending therethrough (Fig 4, C6/L54-58). A termination kit 184 covered by a shield 189 can be a mounted on the top of the frame assembly which allows for electrical connection of the battery assembly (Figs 5-7, C8/L17-37), and is therefore considered a distribution unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the termination kit mounted on the top of the assembly as taught by Bator with the assembly of modified Ido for the purpose of providing electrical and power connection to the battery assembly.
Regarding claim 14, modified Ido discloses all of the claim limitations as set forth above. 
Ido further teaches connectors 43 (electrical couplers) that electrically couple the terminals of a first battery module and a second battery module (Fig 7), and Bator teaches electrical connectors 94 connecting electrodes of the batteries to the termination kits (see Fig 6).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ido et al. (US 6,326,103) in view of Olofsson (US 2019/0259993), as applied to claim 17 above, and further in view of Miller (US 5,140,744) and Bator, Jr. et al. (US 6,482,541).
Regarding claim 19, modified Ido discloses all of the claim limitations as set forth above. With regards to the limitations of “disposing a rectangular housing of a third battery module of said plurality of battery modules adjacent a rectangular housing of at least one of the first battery module and the second battery module of said plurality of battery modules; disposing a third coupler through a rear plate bore of said third battery module, a housing bore through the rectangular housing of the third battery module, a housing bore through the rectangular housing of the at least one of the first battery module and the second battery module, a rear plate bore of said at least one of first and second battery modules to secure the third battery module together with the at least one of the first battery module and the second battery module; and disposing a third coupler through a front plate bore of said third battery module, a housing bore through the rectangular housing of the third battery module, a housing bore through the rectangular housing of the at least one of the first battery module and the second battery module, and the front plate bore of said at least one of the first and second battery module to secure the third battery module together with the at least one of the first battery module and the second battery module”, Ido teaches inserting bolts 41 into the apertures of the top plate 21 and the bottom plate 22 and the connecting apertures 39 of the side plates 23 and 24 and clamps the bolts 41 with nuts 42, in order to join two modular systems 20 with each other (C9/L24-35, see Fig 8) and teaches joining three module systems together (Fig 7), and Olofsson teaches connecting modules using the openings in the cover plate and bottom plate to connect with another battery module ([0051], [0048]). Therefore, the combination suggests inserting couplers (bolts) in through rear and front plate bores of the third battery module to secure the modules together.
While Ido teaches a modular system 20, modified Ido does not explicitly disclose disposing at least one of the first battery module and the second battery module adjacent a base, and disposing a third and fourth coupler through a rear and front plate bore of said at least one of the first battery module and the second battery module, a housing bore through the rectangular housing of the at least one of the first battery module and the second battery module, and into the base to secure said at least one of the first battery module and the second battery module together with the base.
Miller teaches a multicell storage battery by using standardized multicell modules (abstract). Modules 12a,b,c, and d are stacked with a base 24 bolted underneath them (Fig 1, C6/L29-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the base bolted (thereby a third coupler and fourth coupler) to the bottom of the battery modules as taught by Miller with the battery modules of Ido for the purpose of supporting the battery modules.
Modified Ido does not explicitly disclose disposing at least one of the first battery module and the second battery module adjacent a distribution unit, disposing a third and fourth coupler through a rear and front plate bores of said at least one of the first battery module and the second battery module, a housing bore through the rectangular housing of at least one of the first battery module and the second battery module, and into the distribution unit to secure said at least one of the first battery module and the second battery module together with the distribution unit.
Bator teaches a frame assembly for receiving and supporting batteries in at least one row (abstract). At the topmost front 160 and rear supports 162 are a plurality of spaced apart bolt holes 169 extending therethrough (Fig 4, C6/L54-58). A termination kit 184 covered by a shield 189 can be a mounted on the top of the frame assembly which allows for electrical connection of the battery assembly (Figs 5-7, C8/L17-37), and is therefore considered a distribution unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the termination kit mounted on the top of the assembly via bolts and bolt holes as taught by Bator with the assembly of modified Ido for the purpose of providing electrical and power connection to the battery assembly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 10-11, 15-18, and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 10-12, and 18 of copending Application No. 17/747532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses a battery pack comprising a plurality of battery modules comprising a rectangular housing including an upper face, bottom face, a first and second side surface, and a front and rear open end, and a plurality of housing bores extending substantially through the faces proximal the front and rear open end, a battery within the rectangular housing, and a rear and front plate with bores (claims 1, 12, 18), engaging structures [bores] having a protrusion or internal thread (claims 3-5), the rear and front plates including a plurality of flanges (claim 11).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725